Citation Nr: 0314808	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  96-37 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder, claimed as secondary to service-connected right 
knee total arthroplasty.  

2.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected right knee total 
arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran has since relocated into 
the jurisdiction of the St. Petersburg, Florida, RO, from 
where this case has been certified.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Left leg disorder, currently diagnosed as left knee 
strain, was first shown many years after the veteran's 
separation from service and there is no persuasive medical 
opinion, based on review of the entire record and examination 
of the veteran, of a nexus, or link, between currently 
diagnosed left knee strain and either the veteran's military 
service or his service-connected right total knee 
replacement.  

3.  Currently diagnosed degenerative disc disease of the 
lumbar spine was first shown many years after the veteran's 
separation from service and there is no persuasive medical 
opinion, based on review of the entire record and examination 
of the veteran, of a nexus, or link, between currently 
diagnosed degenerative disc disease of the lumbar spine and 
either the veteran's military service or his service-
connected right total knee replacement.  


CONCLUSIONS OF LAW

1.  Left leg disorder, currently diagnosed as left knee 
strain, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.310(a), 
3.156(a), 3.159, 3.303, 3.326(a) (2002).  

2.  Currently diagnosed degenerative disc disease of the 
lumbar spine was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.310(a), 3.156(a), 3.159, 3.303, 3.326(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in February 1996 and August 2002, describing what VA would do 
to assist the veteran, the evidence the veteran needed to 
provide, and the evidence the VA had, and a September 1996 
Statement of the Case and December 1997 and April 2003, the 
latter containing the provisions of the VCAA, provided to 
both the veteran and his representative, informed the veteran 
of what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Cf. Quartuccio v. 
Principi, 16 Fed App. 183 (2002).  In addition, the veteran 
and his wife testified at a personal hearing held at the RO 
before a hearing officer.  No further assistance is necessary 
to comply with the requirements of this new legislation, or 
any other applicable rules or regulations regarding the 
development of the pending claim.  

Factual Background

In numerous correspondence and testimony presented at his 
personal hearing, the veteran essentially maintains that, in 
over compensating for his service-connected right knee total 
arthroplasty, he has developed left leg and back disorders.  

The service medical records show the veteran was treated for 
right knee strain in basic training and, in July 1952, 
sustained a shell fragment wound to the posterior right thigh 
during combat in Korea.  However, nowhere do these records 
show any complaints, symptomatology, treatment, or history of 
any left leg or back problems.  

Post-service, the veteran underwent VA orthopedic 
examinations in December 1956 and January 1974.  The reports 
of these examinations revealed no left leg or back disorder.  
Private physicians, Walter Tom, D.O., and Ernest Wolverton, 
D.O., in separate medical statements, dated in December 1973 
and July 1974, noted left muscle atrophy in the posterior 
aspect of the upper left leg; the left knee was somewhat 
larger than the right knee; and paresthesias due to surgical 
intervention on the right knee; nerve injury due to the wound 
in the upper portion of the left leg associated with muscular 
atrophy.  

VA outpatient treatment records for October 1993 to December 
1994 show the veteran was seen for complaints of right knee 
pain.  In March 1994, he underwent right total knee 
arthroplasty.  These records do not reflect any complaints or 
findings pertaining to the left leg or back.  

Of record is a written statement signed by the veteran, dated 
in May 1994, in which he references Dr. Tom's December 1973 
medical statement and notes that the physician had stated 
"left" leg for both the combat wound and nerve injury due 
to the wound.  In reality, the veteran related, it was the 
upper "right" leg and "right" knee where he had injuries 
and the physician had used the wrong designation to identify 
the injuries.  

The veteran's VA outpatient treatment records for October 
1994 to January 1996 reflect various disorders.  In March 
1995, he was seen on follow-up for his right total knee 
arthroplasty.  He related that he had noticed an increase in 
right hip and low back pain.  Examination of his back found 
no abnormality.  Mild degenerative joint disease was 
diagnosed.  The report dated in January 1996 notes complaints 
of left leg pain.  An x-ray taken of the left knee revealed 
no arthritis.  

During a hearing held before a hearing officer at the RO in 
February 1997, both the veteran and his wife testified 
concerning various disorders.  Regarding his back and left 
knee, it was averred that the service-connected right leg 
disabilities had caused the veteran to alter his gait, 
causing problems with his low back and left knee.

The report of the veteran's September 1997 VA general 
examination notes his posture and carriage were normal; gait 
was limped, favoring the right leg; no obvious injury to the 
musculoskeletal system was found; and neurological evaluation 
found no abnormality.  X-rays taken of the sacroiliac joints 
and of the left knee revealed no abnormality.  

The report of the veteran's October 1997 VA orthopedic 
examination, specifically conducted to evaluate complaints of 
left leg and back pain, notes he denied any problem with low 
back pain or with left knee pain prior to the March 1994 
right total knee replacement; the low back pain and left knee 
pain started six months after the March 1994 surgery.  
Following the orthopedic examination, the examining physician 
diagnosed a history of low back pain, most likely secondary 
to degenerative arthritis of the lumbosacral spine; history 
of left knee pain, on and off, which could be secondary to 
early degenerative arthritis; however, x-ray taken of the 
left knee revealed it was normal.  The physician offered that 
the veteran's low back pain and left knee pain were not 
secondary to the service-connected right knee disability.  

The report of the veteran's December 1999 VA orthopedic 
examination notes he related he started having pain in his 
left knee approximately a year after his total right knee 
replacement.  X-ray taken of the left knee was unremarkable.  
The diagnoses included left knee arthritis and pain, with 
limitation in movement, which occurred one year after the 
right knee replacement.  The physician offered that the 
veteran's left knee arthritis had definitely been accelerated 
and was painful because he has had to alter his walking, 
secondary to his underlying right knee injury and arthritis.  

The veteran's VA outpatient treatment reports for July 1999 
to October 2001 show that he was seen for various disorders, 
including complaints of left knee pain, for which he was 
undergoing physical therapy.  X-rays taken of the left knee 
in March 2001 revealed a normal left knee.  X-rays taken of 
the lumbar spine in April 2001 revealed degenerative 
spondylosis; old compression deformity of L-2; lumbosacral 
disc derangement; and apophyseal degenerative joint disease.  

Following review of the entire record and examination of the 
veteran in October 2002, the VA examining physician diagnosed 
left knee strain and offered that the  left knee condition 
cannot be related to the right knee disability, without the 
resort to speculation.  He also diagnosed degenerative disc 
disease of the lumbar spine, and offered that the back 
condition cannot be related to the right knee disability, 
without the resort to speculation.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A.  Left Leg

The veteran's left leg disorder is currently diagnosed as 
left knee strain.  He maintains that he developed this 
condition by over compensating for his service-connected 
right total knee replacement, which occurred in March 1994.  
The medical evidence, to include review of his service 
medical records and both VA and private treatment records, do 
not show any complaints or treatment for left knee 
complaints.  Private medical statements, offered in December 
1973 and July 1974 refer to injury to the veteran's "left" 
lower extremity; however, the medical records do not support 
such findings.  Rather, medical evidence supports injury to 
his right knee and right thigh.  In fact, the veteran, 
himself, has noted the mis-designation by those physicians in 
interchanging "left" for "right."

Under the circumstances, service connection for left leg 
disorder, diagnosed as left knee strain, is denied on a 
direct basis because it was not shown in service, and there 
is no medical opinion of a nexus, or link, between left knee 
strain, first shown many years after the veteran's separation 
from service, and a disease or injury in service.  

On the other hand, service connection may be granted for a 
disability (left knee strain) that is proximately due to or 
the result of a service-connected disease or injury (right 
total knee replacement).  See 38 C.F.R. § 3.310(a); see also 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
for the degree of aggravation to a nonservice-connected 
disorder that is proximately due to or the result of a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Under such circumstances, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.  

In the veteran's case, he has undergone a number of VA 
orthopedic evaluations to determine whether there is a sound 
medical basis of an etiological relationship between his left 
knee strain and right total knee replacement.  

Following the October 1997 VA examination, the examiner 
diagnosed a history of left knee pain, which could be 
secondary to early degenerative arthritis, but x-ray of the 
left knee failed to reveal any arthritis.  The medical 
opinion offered was that the left knee pain was not secondary 
to right knee condition.  

The VA examiner, in December 1999, rendered the opinion of 
arthritis in the left knee, based not on the record but 
rather on the veteran's oral history as related to the 
examiner.  In fact, x-ray taken of the left knee revealed no 
abnormality.  The Board acknowledges that physicians have 
noted in medical records the veteran's assertions concerning 
the origins of his claimed left knee disorder; however, 
medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

X-rays taken of the veteran's left knee in March 2001 
revealed a normal knee.  In October 2002, following review of 
the entire record and examination of the veteran, the 
examining physician found that the veteran had left knee 
strain, but the physician could not relate the left knee 
strain to the service-connected right total knee replacement, 
without resorting to speculation.  Furthermore, although the 
VA examining physician in December 1999 offered that the 
veteran's left knee arthritis had definitely been accelerated 
and was painful because he has had to alter his walking, 
secondary to his underlying right knee injury and arthritis.  
Again, that opinion is based on the veteran's oral history as 
related by the veteran, not on the medical evidence which, at 
the time of that examination, failed to show arthritis in the 
left knee confirmed by x-ray.  See LeShore, 8 Vet. App. at 
409.  There is no persuasive medical opinion, based on review 
of the record, actual medical findings and examination of the 
veteran, of aggravation of the left knee by the service-
connected right total knee replacement.  See Allen, 7 Vet. 
App. at 448.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for left knee strain, either 
on a direct or a secondary basis, that is supported by sound 
medical evidence and opinion based on review of the entire 
record and examination of the veteran.  See 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990).  

B.  Back Disorder

The service medical records and post-service medical records 
reflect that the veteran's back disorder, currently diagnosed 
as degenerative disc disease of the lumbar spine, was first 
shown many years after he was separated from active military 
service, and not in service or within the one-year 
presumptive period for arthritis following his separation 
from service.  There is no medical opinion offered, either by 
VA or submitted by the veteran by a private physician, of a 
nexus, or link, between the currently diagnosed degenerative 
disc disease of the lumbar spine and the veteran's service, 
or incident therein.  Hence, service connection on a direct 
basis for the claimed disability is denied.  

The veteran maintains in correspondence and in his personal 
testimony that he developed back problems as a direct result 
of his service-connected right total knee replacement.  
However, following VA orthopedic evaluation in October 1997, 
the examining physician offered that the veteran has a 
history of back pain which, in the examining physician's 
opinion, was most likely secondary to degenerative arthritis 
of the lumbosacral spine and not secondary to the right knee 
service-connected disability.  The VA orthopedic examination 
of December 1999 pertained to the veteran's left knee strain 
and did not address any back complaints.  The VA examining 
physician in October 2002, following review of the record and 
examination of the veteran, offered that the degenerative 
disc disease of the lumbar spine could not be related to 
service-connected right total knee replacement.  See 
38 C.F.R. § 3.310(a); see also Harder, 5 Vet. App. at 187-89.  
Furthermore, nowhere in the medical records is there medical 
opinion, based on review of the record and examination of the 
veteran, of aggravation of a back disorder due to his 
service-connected right total knee replacement.  See Allen, 7 
Vet. App. at 448.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for degenerative disc disease 
of the lumbar spine, either on a direct or a secondary basis, 
that is supported by sound medical evidence and opinion based 
on review of the entire record and examination of the 
veteran.  See 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102; see 
also Gilbert, 1 Vet. App. at 57-58.  


ORDER

Service connection for left leg disorder, currently diagnosed 
as left knee strain, is denied.  

Service connection for back disorder, currently diagnosed as 
degenerative disc disease of the lumbar spine, is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

